



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tapp, 2018 ONCA 228

DATE: 20180308

DOCKET: C64353

Rouleau, Huscroft and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gordon Tapp

Appellant

David Anber, for the appellant

Andrew Hotke, for the respondent

Heard: March 05, 2018

On appeal from the judgment of
    Justice P. Hurley of the Superior Court of Justice, dated September 25, 2017, dismissing
    the application for
certiorari
to quash the committal to trial issued
    by Justice R. Knott of the Ontario Court of Justice, dated June 26, 2017.

APPEAL BOOK ENDORSEMENT

[1]

In our view the appeal must be dismissed. The reviewing judge held that
    it was open to the preliminary inquiry judge to conclude that there was
    sufficient evidence upon which a trier of fact could infer that the appellant
    was the robber. He did not err in so doing.

[2]

The video of the robbery together with the DNA evidence tying the
    appellant to the two t shirts worn during the robbery are, in the circumstances
    of this case sufficient.

[3]

The appeal is dismissed.


